IN THE SUPREME COURT OF THE STATE OF DELAWARE

MIRTECH, INC.,                              §
                                            §     No. 627, 2018
               Respondent Below,            §
               Appellant,                   §
                                            §     Court Below: Court of Chancery
        v.                                  §     of the State of Delaware
                                            §
DECCO U.S. POST-HARVEST,                    §     C.A. No. 2018-0100-JTL
INC.,                                       §
                                            §
               Petitioner Below,            §
               Appellee.
                              Submitted: June 5, 2019
                              Decided: June 13, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

        This 13th day of June 2019, the Court having considered this matter after oral

argument and on the briefs filed by the parties has determined that the final judgment

of the Court of Chancery should be affirmed on the basis of and for the reasons

assigned by the Court of Chancery in its memorandum opinion dated November 28,

2018.

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.


                                        BY THE COURT:


                                        /s/ James T. Vaughn, Jr.
                                         Justice